EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/773,578 (filed on 11/30/2018) under 35 U.S.C. 119(e) is acknowledged.

Election/Restrictions

Claims 1, 8-11, 17-29, 36-39, 45-57, 64-67, and 73-85 are allowable. The restriction requirement among Species I-VII, as set forth in the Office action mailed on 09/17/2020 and no 12/07/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/17/2020 is withdrawn. Claims 2-7, 12-16, 30-35, 40-44, 58-63, and 68-72, directed to corresponding Species I-II and V-VII (represent by respective Figures 3-5, 7-12, and 16-22) are no longer withdrawn from consideration because the claims requires all the limitations of an corresponding allowable claims 1, 29, and 57.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Matthew Lapple on 03/09/2021.

The application has been amended as follows: 

In the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 20-21 include the reference character “2012” which is not mentioned in the description; therefore, said reference character “2012” should be removed from the drawings. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

In the Claims:
In claim 1, line 24-27, the limitation “in a direction that is generally transverse to the length of the flexible helical belt, such that the assembled, compressed, flexible helical belt forms a single, continuous, unending drive belt that passes through the mounting space.” has been amended to read 
-- in a direction that is generally transverse to the length of the flexible helical belt, to mechanically secure the assembled helical belt without melting or gluing a significant portion of the flexible helical belt, such that the assembled, compressed, flexible helical belt forms a single, continuous, unending drive belt that passes through the mounting space. --.
In claim 2, line 4, the limitation “pass through the though holes” has been amended to read 
-- pass through each though hole --.
In claim 2, line 5-6, the limitation “engage the threads of the externally threaded bolt” has been amended to read -- engage threads of the externally threaded bolt --.
In claim 3, line 1-2, the limitation “the externally threaded bolt further comprises a hexagonal head” has been amended to read 
-- the head of the externally threaded bolt further comprises a hexagonal head --.
In claim 4, line 1-2, the limitation “the externally threaded bolt further comprises a head with an Allen key depression” has been amended to read 
-- the head of the externally threaded bolt further comprises an Allen key depression --.
In claim 5, line 4-5, the limitation “pass through the though holes” has been amended to read 
-- pass through each though hole --.
In claim 5, line 12, the limitation “wherein the securing bolt exterior threaded shaft is engaged with” has been amended to read 
-- wherein the exterior threaded shaft of the securing bolt is engaged with --.
In claim 7, line 1-2, the limitation “the pin further comprises a head with an Allen key depression” has been amended to read 
-- the pin head further comprises an Allen key depression --.
In claim 12, line 10, the limitation “the transverse compressive force” has been amended to read 
-- the compressive force --.
In claim 13, line 4-5, the elimination “a lace that is laced through aligned though holes and further wrapped around the exterior planar side” has been amended to read 
-- a lace that is laced through each aligned though hole and further wrapped around an exterior planar side --.
In claim 13, line 7-8, the limitation “the transverse compressive force” has been amended to read 
-- the compressive force --.
In claim 15, line 4, the elimination “a lace that is laced through aligned though holes” has been amended to read 
-- a lace that is laced through each aligned though hole --.
In claim 15, line 5-6, the limitation “the exterior planar side” has been amended to read 
-- an exterior planar side --.
In claim 15, line 7-8, the limitation “the transverse compressive force” has been amended to read 
-- the compressive force --.
In claim 23, line 2-3, the limitation “the flexible helical belt is assembled without melting or gluing the flexible helical belt to itse.” has been amended to read 
-- the assembled helical belt is assembled without any melting or gluing of the flexible helical belt to itself. --.
In claim 29, line 5-6, the limitation “the helical belt” has been amended to read 
-- the flexible helical belt --.
In claim 29, line 27-29, the limitation “in a direction that is generally transverse to the length of the flexible helical belt, such that the compressed flexible helical belt forms a single, continuous, unending drive belt that passes through the mounting space.” has been amended to read 
-- in a direction that is generally transverse to the length of the flexible helical belt, to mechanically secure the helical belt assembly without melting or gluing a significant portion of the flexible helical belt, such that the compressed flexible helical belt forms a single, continuous, unending drive belt that passes through the mounting space. --.
In claim 30, line 5, the limitation “pass through the though holes” has been amended to read 
-- pass through each though hole --.
In claim 30, line 6-7, the limitation “engage the threads of the externally threaded bolt” has been amended to read 
-- engage threads of the externally threaded bolt --.
In claim 30, line 9, the limitation “the nut and the head” has been amended to read -- the internally threaded nut and the head --.
In claim 31, line 2, the limitation “the externally threaded bolt further comprises a hexagonal head” has been amended to read 
-- the head of the externally threaded bolt further comprises a hexagonal head --.
In claim 32, line 2, the limitation “the externally threaded bolt further comprises a head with an Allen key depression” has been amended to read 
-- the head of the externally threaded bolt further comprises an Allen key depression --.
In claim 33, line 5-6, the limitation “pass through the though holes” has been amended to read 
-- pass through each though hole --.
In claim 33, line 13, the limitation “wherein the securing bolt exterior threaded shaft is engaged with” has been amended to read 
-- wherein the exterior threaded shaft of the securing bolt is engaged with --.
In claim 35, line 2, the limitation “the pin further comprises a head with an Allen key depression” has been amended to read 
-- the pin head further comprises an Allen key depression --.
In claim 40, line 10, the limitation “the transverse compressive force” has been amended to read 
-- the compressive force --.
In claim 41, line 4-5, the elimination “a lace that is laced through aligned though holes and further wrapped around the exterior planar side” has been amended to read 
-- a lace that is laced through each aligned though hole and further wrapped around an exterior planar side --.
In claim 41, line 7-8, the limitation “the transverse compressive force” has been amended to read 
-- the compressive force --.
In claim 43, line 4, the elimination “a lace that is laced through aligned though holes” has been amended to read 
-- a lace that is laced through each aligned though hole --.
In claim 43, line 5-6, the limitation “the exterior planar side” has been amended to read 
-- an exterior planar side --.
In claim 43, line 7-8, the limitation “the transverse compressive force” has been amended to read 
-- the compressive force --.
In claim 51, line 2-3, the limitation “the helical belt assembly is assembled without melting or gluing the flexible helical belt to itself.” has been amended to read 
-- the helical belt assembly is assembled without any melting or gluing of the flexible helical belt to itself. --.
In claim 57, line 27-28, the limitation “in a direction that is generally transverse to the length of the flexible helical belt.” Has been amended to read 
-- in a direction that is generally transverse to the length of the flexible helical belt, whereby the helical belt assembly may be mounted and mechanically secured without melting or gluing a significant portion of the flexible helical belt. --.
In claim 58, line 4, the limitation “pass through the though holes” has been amended to read 
-- pass through each though hole --.
In claim 58, line 5-6, the limitation “engage the threads of the externally threaded bolt” has been amended to read 
-- engage threads of the externally threaded bolt --.
In claim 61, line 4, the limitation “pass through the though holes” has been amended to read 
-- pass through each though hole --.
In claim 63, line 2, the limitation “the pin further comprises a head with an Allen key depression” has been amended to read 
-- the head of the pin further comprises an Allen key depression --.
In claim 68, line 10, the limitation “the transverse compressive force” has been amended to read 
-- the compressive force --.


In claim 69, line 4-5, the elimination “a lace that is laced through aligned though holes and further wrapped around the exterior planar side” has been amended to read 
-- a lace that is laced through each aligned though hole and further wrapped around an exterior planar side --.
In claim 69, line 7-8, the limitation “the transverse compressive force” has been amended to read 
-- the compressive force --.
In claim 71, line 4, the elimination “a lace that is laced through aligned though holes” has been amended to read 
-- a lace that is laced through each aligned though hole --.
In claim 71, line 5-6, the limitation “the exterior planar side” has been amended to read 
-- an exterior planar side --.
In claim 71, line 7-8, the limitation “the transverse compressive force” has been amended to read 
-- the compressive force --.
In claim 79, line 2-3, the limitation “the helical belt assembly is assembled without melting or gluing the flexible helical belt.” has been amended to read 
-- the helical belt assembly is assembled without any melting or gluing of the flexible helical belt to itself. --.
In claim 85, line 11-13, the limitation “so that the plurality of loops cooperate to form a single, continuous, unending drive belt that passes through the mounting space.” has been amended to read 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-85 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest an assembled helical belt or a kit for a helical belt assembly having the particular structure recited within independent claims 1 and 57. Specifically because the amended claims 1 and 57 limitations requires (claims amendments submitted by the applicant on 02/16/2021 in conjunction with the examiner’s amendments presented above), an assembled helical belt/ kit for a helical belt assembly comprising a flexible helical belt that overlaps itself in a transverse direction by at least one rotation, and a plurality of transverse compression devices that extends through each respective transversely aligned though holes in the corresponding plurality of belt teeth on a first planer surface of said flexible helical belt along the entire width of the assembled helical belt/ helical belt assembly, such that the plurality of transverse compression devices creates a compressive force on the first outside edge and on the second outside edge of the assembled helical belt/ helical belt assembly; wherein, the overlapping loops of the flexible helical belt is mechanically secured to each other only via the plurality of transverse compression devices, without melting or gluing a significant portion of the flexible helical belt to itself. 
As detailed in the previous office action (mailed on 12/07/2020), Frey (U.S. PGPUB 2013/0062168) teach an assembled helical belt or a kit for a helical belt assembly that has a substantially similar structural configuration to applicants claimed invention. However, as asserted by the applicant in the remarks filed on 02/16/2021, when Frey’s assembled helical belt/ helical belt assembly is constructed by overlapping the flexible helical belt by at least one rotation, the resulting assembled helical belt/ helical belt assembly includes a middle portion (portion 9, which is arranged between two splice areas 30) without any splicing means (see also paragraph 0040). Thus, the plurality of transverse compression devices used to secure the overlapping portions of the flexible helical belt does not extend within corresponding transversely aligned though holes and though the entire width of the assembled helical belt/ helical belt assembly in order to apply a compressive force to the first and second outside ends of said assembled helical belt/ helical belt assembly. In addition, it would not have been obvious to modify the assembled helical belt/ helical belt assembly taught by Frey in order to extend the plurality of transverse compression devices though the entire width of the assembled helical belt/ helical belt assembly because Frey explicitly teaches away from such a design. Marsh et al. (U.S. Patent 4,541,823) also disclose (Figures 1-13) an assembled helical belt/ kit for a helical belt 
Furthermore, prior art of record, either individually or in combination, additionally fail to disclose or render obvious, mounting a helical belt assembly within a mounting space of a device using the particular method recited in independent claims 29 and 85. That is, the mounting method comprising the process of looping a flexible helical belt so that it overlaps itself in a transverse direction by at least one rotation, and inserting a plurality of transverse compression devices through each respective transversely aligned though holes in the corresponding plurality of belt teeth on a first planer surface of said flexible helical belt along the entire width of the helical belt assembly such that the plurality of transverse compression devices creates a compressive force on the first outside edge and on the second outside edge of the assembled helical belt/ helical belt assembly; wherein, the overlapping loops of the flexible helical belt is mechanically secured to each other only via the plurality of transverse compression devices, without melting or gluing a significant portion of the flexible helical belt to itself. As set forth above, Frey and Marsh et al. appears to be the closest related prior art examples to applicant’s claimed invention. Yet, as further explained above, the method of mounting a helical belt assembly suggested by both Frey and Marsh et al. varies from the method described by the applicant within claims 29 and 85. Therefore, claims 29 and 85 also appears to include allowable subject matter over prior art references cited by the examiner; especially when said limitations are viewed in light of applicant’s specification.
Accordingly, the assemble helical belt, the method of mounting a helical belt assembly within a mounting space of a device, and the kit for a helical belt assembly, all claimed by the applicant within corresponding claims 1-85 are determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                   Supervisory Patent Examiner, Art Unit 3654